UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4354


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD ANDRE HUDSON, a/k/a Steven Orlando Hudson, a/k/a
Dantee Keys,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:07-cr-00016-jpj-pms-1)


Submitted:   April 2, 2010                 Decided:   April 21, 2010


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant. Julia C. Dudley, United States Attorney, Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Leonard      Andre     Hudson        was   convicted        by       a    jury    of

possession with intent to distribute oxycodone, in violation of

21    U.S.C.       §    841    (2006),     possession         of     a    firearm          with    an

obliterated serial number, in violation of 18 U.S.C. § 922(k)

(2006), and possession of a firearm after having been convicted

of a crime punishable by more than one year of imprisonment, in

violation of 18 U.S.C. § 922(g) (2006).                               The district court

imposed a sentence of 188 months of imprisonment, and Hudson

timely appealed.

                 On appeal, counsel filed a brief pursuant to Anders v.

California,           386   U.S.    738    (1967),       stating      that    there         are   no

meritorious           issues     for    appeal,       but    questioning          whether         the

district court erred in denying Hudson’s motion to suppress.                                      In

his     pro      se     supplemental           briefs,      Hudson       repeats          counsel’s

argument that the district court erred in denying his motion to

suppress.         He also asserts claims that his right to a speedy

trial      was    violated;        he    was    not    brought       before       a   magistrate

within seventy-two hours of arrest as required by Fed. R. Crim.

P.    5;    the       evidence     was    insufficient         to     establish            that   he

possessed the drugs and firearm; the district court abused its

discretion in denying his motion to discharge counsel and for a

continuance; his Sixth Amendment rights were violated when he

was forced to proceed to trial with counsel who labored under an

                                                 2
actual       conflict       of     interest;    the    district     court      improperly

increased       his     offense        level       based     on    prior       uncounseled

convictions;          the    district     court        abused     its     discretion    in

overruling his objection to an enhancement for obstruction of

justice; and that his Confrontation Clause rights were violated

by     the    admission       of     laboratory       reports     without      making   the

analysts       available         for    cross-examination.               The   Government

declined to file a brief.

               This     court       reviews     the     district        court’s     factual

findings underlying a motion to suppress for clear error and the

court’s legal determinations de novo.                      United States v. Day, 591

F.3d 679, 682 (4th Cir. 2010).                     When a district court denies a

suppression motion, this court reviews the evidence in the light

most favorable to the Government.                      United States v. Matthews,

591 F.3d 230, 234 (4th Cir. 2009).                     This court gives due regard

to the district court’s opportunity to judge the credibility of

witnesses “for it is the role of the district court to observe

witnesses and weigh their credibility during a pre-trial motion

to suppress.”          United States v. Abu Ali, 528 F.3d 210, 232 (4th

Cir.    2008)    (internal          quotation      marks    and    citation       omitted),

cert. denied, 129 S. Ct. 1312 (2009).                      An inventory search is an

exception to the Fourth Amendment warrant requirement. United

States v. Matthews, 591 F.3d 230, 234 (4th Cir. 2009).                             “For an

inventory search to be lawful, the vehicle searched must be in

                                               3
the lawful custody of the police.”          United States v. Murphy, 552

F.3d 405, 412 (4th Cir. 2009).            Our review of the record leads

us to conclude that the district court did not err in denying

Hudson’s motion to suppress.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We have also considered the claims asserted in Hudson’s pro se

supplemental briefs and conclude that they do not entitle him to

relief.    We therefore affirm Hudson’s convictions and sentence.

This court requires that counsel inform Hudson, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Hudson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Hudson.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    the   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4